DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0012798 to Oh et al.; in view of US 2018/0190733 to Hsu et al.; further in view of US 2014/0266995 to Cho et al; further in view of US 2017/0132977 to Kim.


As per claim 1, Oh et al. teach a display panel (Fig. 3), comprising at least one pixel unit group (Fig. 2, unit pixel), at least one sensing line (Fig. 2B, 14B), a plurality of gate lines (Fig. 3, 15), a plurality of first data lines (Fig. 3, 14A) and 
wherein each pixel unit group comprises a plurality of pixel units arranged in a plurality of columns (Fig. 2B), 
the plurality of pixel units in each pixel unit group are connected to a same one of the gate lines to receive a same gate signal (Fig. 3, 15), 
one of two pixel units in each column of each pixel unit group is connected to one of the first data lines corresponding thereto (Fig. 3, 14A), 
the plurality of pixel units in each pixel unit group are connected to a same sensing line (Fig. 2B, 14B), and 
each of the pixel unit comprises a light-emitting element, the sensing line is configured to sense a light-emitting current or a light-emitting voltage of the light-emitting element (paragraph 75).
Oh et al. do not teach a plurality of second data lines, wherein other one of the two pixel units in each column of each pixel unit group is connected to one of the second data lines corresponding thereto.
Hsu et al. teach a plurality of second data lines (Figs. 4/5, DL2, connected to blue sub-pixels), wherein each pixel group further comprises plurality of pixels arranged in two rows (Figs. 4/5, red and green sub-pixels are arranged on first row, blue sub-pixels are arranged on second row) wherein other one of the two pixel units in each column of each pixel unit group is connected to one of the second data lines corresponding thereto (Fig. 5, blue sub-pixels connected to DL2).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Oh et al., by adding a plurality of second data lines, wherein other one of the two pixel units in each column of each pixel unit group is connected to one of the second data lines corresponding thereto, such as taught by Hong et al., for the purpose of improving display quality.
Oh and Hsu et al. do not teach a first data line of the plurality of first data lines and a second data line, which is adjacent to the first data line, of the plurality of second data lines are disposed between pixel units in adjacent two columns, and no pixel unit is provided between the first data line and the second data line, which is adjacent to the first data line.
Cho et al. teach a first data line (Fig. 4, DL1) of the plurality of first data lines and a second data line (Fig. 10, DL2), which is adjacent to the first data line, of the plurality of second data lines are disposed between pixel units in adjacent two columns, and no pixel unit is provided between the first data line and the second data line, which is adjacent to the first data line (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Oh and Hsu et al., so that a first data line of the plurality of first data lines and a second data line, which is adjacent to the first data line, of the plurality of second data lines are disposed between pixel units in adjacent two columns, and no pixel unit is provided between the first data line and the second data line, which is adjacent to the first data line, such as taught by Cho et al., for the purpose of increasing the turn-on period of the switching elements.
Oh, Hsu and Cho et al. do not teach wherein a respective sensing line of the at least one sensing line is disposed between one of the plurality of first data lines and one of the plurality of second data lines adjacent thereto, no pixel unit is provided between the respective sensing line and the one of the 
Kim teaches wherein a respective sensing line (Fig. 6, “REF”) of the at least one sensing line is disposed between one of the plurality of first data lines and one of the plurality of second data lines adjacent thereto (Fig. 5, disposed between data lines of P11 and P 12), no pixel unit is provided between the respective sensing line and the one of the plurality of first data lines, and no pixel unit is provided between the respective sensing line and the one of the plurality of second data lines (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Oh, Hsu and Cho et al., so that a respective sensing line of the at least one sensing line is disposed between one of the plurality of first data lines and one of the plurality of second data lines adjacent thereto, no pixel unit is provided between the respective sensing line and the one of the plurality of first data lines, and no pixel unit is provided between the respective sensing line and the one of the plurality of second data lines, such as taught by Kim , for the purpose of compensating for changes in driving properties of the pxiels.

As per claim 2, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, wherein the pixel unit further comprises: 
a drive circuit (Fig. 6, DT/ST1/Cst), configure to drive the light-emitting element to emit light during operation; and 
a sensing control circuit (Fig. 6, SU), configured to control the sensing line to sense the light-emitting current or the light-emitting voltage of the light-emitting element.

claim 3, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 2, wherein the drive circuit comprises a first transistor (Fig. 6, DT), a second transistor (Fig. 6, ST1) and a storage capacitor (Fig. 6, Cst), 
a first electrode of the first transistor is connected to a first power line (Fig. 6, EVDD) to receive a first power voltage, a gate electrode of the first transistor is connected to a first node (Fig. 6, N1), and a second electrode of the first transistor is connected to a second node (Fig. 6, N2); 
a first electrode of the second transistor is configured to receive a data signal (Fig. 6, connected to 14A), a gate electrode of the second transistor is connected to one of the plurality of gate lines to receive a gate drive signal (Fig. 6, connected to SCAN), and a second electrode of the second transistor is connected to the first node (Fig. 6); and 
a first end of the storage capacitor is connected to the first node, and a second end of the storage capacitor is connected to the second node (Fig. 6).


As per claim 4, Oh, Hsu, Cho and Kim et al teach the display panel according to claim 2, further comprising a plurality of sensing control lines (Fig. 6, SEN), 
wherein a sensing control circuit comprises a third transistor (Fig. 6, ST2), 
a first electrode of the third transistor is connected to the second node (Fig. 5, N2), a gate electrode of the third transistor is connected to one of the sensing control lines to receive a sensing control signal (Fig. 6. Connected to SEN), and a second electrode of the third transistor is connected to the sensing line (Fig. 6, connected to 14B).

claim 5, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, further comprising a first power line (Fig. 6, EVDD), configured to provide a first power voltage to the plurality of pixel units.

As per claim 6, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, further comprising:
a data driver (Fig. 3, DAC), configured to provide a data signal to the pixel unit; 
a scan driver (Fig. 1, 13), configured to provide a gate drive signal to the pixel unit; and 
a compensation controller (Fig. 15, paragraph 75, comparator), configured to generate compensation data according to the light-emitting current or the light-emitting voltage of the light-emitting element sensed by the sensing line and compensate the data signal with the compensation data (Oh, paragraph 47, “the timing controller 11 may modulate the digital video data RGB for image implementation based on the compensation data stored in the memory 16 and then transmit the modulated digital video data RGB to the data driving circuit 12”).

As per claim 7, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, wherein each pixel unit group comprises the plurality of pixel units in two rows and two columns, the plurality of pixel units in two rows and three columns, or the plurality of pixel units in two rows and four columns (Oh, Fig. 2; Hsu, Fig. 2).

As per claim 8, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, wherein the sensing line, the first data lines and the second data lines extend in a same direction (Oh, Fig. 2B; Hsu, Fig. 2).

claim 12, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, comprising a plurality of pixel unit groups (Oh, Fig. 2B, unit pixel) and a plurality of sensing lines (Oh, Fig. 3, 14B), wherein the plurality of pixel unit groups are arranged in a matrix, and the plurality of pixel units of the plurality of pixel unit groups in each column are connected to a same one of the sensing lines (Oh, Fig. 2B).

As per claim 13, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 12, wherein each of the plurality of pixel units in a first row of each of the plurality of pixel unit groups is connected to the one of the first data lines corresponding thereto, and each of the plurality of pixel units in a second row of each of the plurality of pixel unit groups is connected to the one of the second data lines corresponding thereto (Hsu, Fig. 2, DL1/DL2).

As per claim 14, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 13, wherein the plurality of pixel units in each of the plurality of pixel unit groups are connected to the same sensing (Oh, Fig. 2B, 14B) line through connection lines (Oh, Fig. 2B, perpendicular lines , in each of the plurality of pixel unit groups, a connection line connected to a first row of the pixel units is located at a side of the first row of the pixel units away from a second row of the pixel units, and a connection line connected to the second row of the pixel units is located at a side of the second row of the pixel unit away from the first row of the pixel units (Oh, Figs 2, Hsu, Fig. 5.,  the connection lines run parallel and away from the pixel groups).

As per claim 15, Oh, Hsu, Cho and Kim et al. teach a display device, comprising a display panel according to claim 1 (Oh, Fig. 1).

As per claim 16, Oh, Hsu, Cho and Kim et al.t each a compensation method for a display panel according to claim 1, comprising: at different periods of a gate line being selected, sensing light-emitting currents or light- emitting voltages of light-emitting elements in the pixel unit group corresponding to the gate line respectively by using the sensing line (Fig. 8, Tsen).

As per claim 17, Oh, Hsu, Cho and Kim et al. teach the compensation method according to claim 16, further comprising: generating compensation data according to the light-emitting currents or the light-emitting voltages of the plurality of light-emitting elements in the pixel unit group sensed by the sensing line, and using the compensation data to compensate data signals applied to the pixel units in the pixel unit group respectively (Oh, paragraph 47, “the timing controller 11 may modulate the digital video data RGB for image implementation based on the compensation data stored in the memory 16 and then transmit the modulated digital video data RGB to the data driving circuit 12”).

claim 18, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 2, further comprising a first power line (Oh, Fig. 6, EVDD), configured to provide a first power voltage to the plurality of pixel units.

As per claim 19, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 2, further comprising: a data driver (Oh, Fig. 1, 12), configured to provide a data signal to the pixel unit; a scan driver (Oh, Fig. 1, 13), configured to provide a gate drive signal to the pixel unit; and a compensation controller (Oh, Fig. 5, SU, paragraph 47), configured to generate compensation data according to the light-emitting current or the light-emitting voltage of the light-emitting element sensed by the sensing line and compensate the data signal with the compensation data.

As per claim 20, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 2, wherein each pixel unit group comprises the plurality of pixel units in two rows and two columns, the plurality of pixel units in two rows and three columns, or the plurality of pixel units in two rows and four columns (Oh, Fig. 2B; Hsu, Fig. 2).

As per claim 21, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1, wherein pixel units in a same column of a pixel unit group are connected to a corresponding first data line of the plurality of first data lines and a corresponding second data line (Cho et al., Fig. 4), which is not directly adjacent to the corresponding first data line (Kim, Fig. 6), of the plurality of second data lines, and the corresponding first data line and the corresponding second data line, which is not directly adjacent to the corresponding first data line and are located on two sides of the same column (Kim, Fig. 6).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0012798 to Oh et al.; further in view of US 2018/0190733 to Hsu et al.; in view of US 2014/0266995 to Cho et al.; in view of US 2017/0132977 to Kim.; further in view of US 2016/0320878 to Hong et al.

As per claim 9, Oh, Hsu, Cho and Kim et al. teach the display panel according to claim 1.
Oh, Hsu and Cho et al. do not teach wherein the sensing line is formed in a same layer as the first data lines and/or the second data lines.
Hong teaches wherein the sensing line is formed in a same layer as the first data lines and/or the second data lines (paragraph 82, “the first sensing line 602 and the second sensing line 604 may be disposed on the same layer with the gate line or the data line”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Oh, Hsu, Cho and Kim et al., so that the sensing line is formed in a same layer as the first data lines and/or the second data lines, such as taught by Hong et al., for the purpose of reducing display footprint.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694